Order entered March 14, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00048-CV

                           ADRIAN BOOKER, ET AL., Appellants

                                                V.

                          ANISSA MAHMOUDI, ET AL., Appellees

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-01795-2018

                                            ORDER
       Before the Court is the March 13, 2019 request of Stacey Kemp, Collin County Clerk, for

an extension of time to file the clerk’s record. She informs the Court that appellants have not yet

paid the fee for preparation of the clerk’s record. By order dated March 11, 2019, the trial court

determined that appellant Adrian Booker was not indigent.

       Accordingly, we GRANT the request as follows. We ORDER appellants to file, by

March 29, 2019, written verification that they have paid the fee for preparation of the clerk’s

record. We caution appellants that failure to comply may result in dismissal of the appeal for

want of prosecution without further notice. See TEX. R. APP. P. 37.3(b).

                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE